Case 2:20-cv-00230-RAJ-RJK Document 3 Filed 05/06/20 Page 1 of 2 PageID# 33



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 LORENZO BARNES,                                        Civil Action No. 20-3083 (RBK) (AMD)

                 Plaintiff,

         v.                                                     OPINION AND ORDER

 COLONEL WILLIAM SMITH, et al.,

                 Defendants.



       This matter comes before the Court by way of Plaintiff’s Complaint, asserting claims

pursuant 42 U.S.C. § 1983. Plaintiff, a federal prisoner, seeks to bring this civil action in forma

pauperis, without prepayment of fees or security.

       Upon review, the Complaint relates only to incidents which occurred while Plaintiff was

incarcerated at the Western Tidewater Regional Jail, in Suffolk, Virginia.              Plaintiff names

employees of that jail as Defendants.

       A civil action wherein jurisdiction does not rely solely on diversity of citizenship is

properly brought in:

               “(1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;
               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or (3) if there is
               no district in which an action may otherwise be brought as provided
               in this section, any judicial district in which any defendant is subject
               to the court's personal jurisdiction with respect to such action.”

       28 U.S.C. § 1391(b). A court may transfer a case “[f]or the convenience of parties and

witnesses, in the interest of justice, . . . to any other district or division where it might have been
Case 2:20-cv-00230-RAJ-RJK Document 3 Filed 05/06/20 Page 2 of 2 PageID# 34



brought.” 28 U.S.C. § 1404(a). A court may raise venue and issue a § l404(a) transfer order sua

sponte. See e.g., Arnica Mut. Ins. Co. v. Fogel, 656 F.3d 167 (3d Cir. 2011).

        Here, it does not appear that any of the events or omissions giving rise to Plaintiff’s claims

occurred in New Jersey, nor does it appear that all of the Defendants reside in New Jersey. The

Court considers the allegations in the Complaint and finds that the interests of justice favor

transferring the action to the United States District Court for the Eastern District of Virginia, where

the Defendants appear to be located and where, based upon the allegations, it appears that all of

the events took place.

        THEREFORE, it is on this 1st day of May 2020,

        ORDERED that the Clerk of Court is directed to transfer this action the United States

District Court for the Eastern District of Virginia; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

and Order upon Plaintiff by regular U.S. mail and CLOSE this matter.



                                                         s/Robert B. Kugler
                                                        ROBERT B. KUGLER
                                                        United States District Judge




                                                   2
